DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7-2-2019 and             5-7-2020 are being considered by the examiner.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. The title should be removed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1 and 10, the last paragraph appears to show the first node using second information and the second node using first information to calculate position. These nodes do not appear to receive the information though as the first information only appears to go to the first node and the second information only appears to go to 

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldana, et. al., U.S. Patent Application Publication Number 2016/0080960, published March 17, 2016 in view of Wang, et. al., U.S. Patent Application Publication Number 2015/0139212, published May 21, 2015.

As per claims 1 and 10, Aldana discloses a computer-implemented positioning method, wherein the positioning method comprises comprising: 
obtaining first time information of a first to-be-positioned node whose position is to be determined, wherein the first time information comprises a first sending time at which the first to-be-positioned node sends a fine timing measurement action frame and a first receiving time at which the first to-be-positioned node receives a fine timing measurement response frame; obtaining second time information of a second to-be-positioned node whose position is to be determined, wherein the second time information comprises a second receiving time at which the second to-be-positioned node receives the fine timing measurement action frame and a second sending time at which the second to-be-positioned node sends the fine timing measurement response frame in response to receiving the fine timing measurement action frame (Aldana, ¶59 where both STA1 and STA2 send and receive FTM information);

Aldana fails to expressly disclose using the FTM information and the timing information from all three nodes to determine position.
Wang teaches receiving FTM information and information from three nodes of known position to determine position (Fig. 6 and ¶52).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to have STA1 and STA2 use FTM and node information when determining position in order to gain the benefit of using all available data including information received from access points in known locations to improve accuracy.

As per claims 2 and 11, Aldana as modified by Wang discloses the positioning method computer-implemented method according to claim 1, wherein 
determining the position information of the first to-be- positioned node and the position information of the second to-be-positioned node according to the first time information, the second time information, the third time information, and the position information of the at least three collaborative nodes with known positions comprises: determining a first time of flight between the first to-be-positioned node and the second to-be-positioned node according to the first time information and the second time information; determining a time of flight difference for between a time of flight between each of the at least three collaborative nodes with known positions and the first to be positioned node, and a time of flight between each of the at least three collaborative 

As per claims 3, 4, 12 and 13,  Aldana as modified by Wang further discloses the positioning method computer-implemented method according to claim 1, wherein the positioning method computer-implemented method is executed by the first to-be-positioned node; [[the ]]obtaining the first time information of [[a ]]the first to-be-positioned node comprises: sending the fine timing measurement action frame, and obtaining the first sending time of the find timing measurement action frame; and receiving the fine timing measurement response frame sent by the second to-be- 

As per claims 5, 6, 15 and 16, Aldana as modified by Wang further discloses the positioning method computer-implemented method according to claim 3, wherein obtaining the position information of the at least three collaborative nodes with known positions and the third time information of each of the at least three collaborative nodes with known positions comprises: receiving the position information of the at least three collaborative nodes and the third time information that are sent by the at least three collaborative nodes (Aldana, ¶30 and Wang, Fig. 5 and 6 where information is received individually from three separate access points).

As per claims 7, 8, 17 and 18, Aldana as modified by Wang further discloses the method of claim 1 wherein the computer-implemented method is executed by a management node; [[the ]]obtaining the first time information of [[a ]]the first to-be-positioned node comprises: receiving the first time information sent by the first to-be-positioned node; [[the ]]obtaining the second time information of [[a ]]the second to-be-positioned node comprises: receiving the second time information sent by the second to-be-positioned node; and [[the ]]obtaining the position information of the at least three collaborative nodes with known positions and the third time information of each of the at 
It would have been an obvious matter of design choice to have a separate management node or any other node within the system to collect the information, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Aldana in determining location of the nodes.
It is well within the skill of a person in the art to determine which processor should compute the location.

As per claims 9 and 19, Aldana as modified by Wang further discloses the omputer-implemented method according to claim 2, wherein determining the time of flight difference for each of the at least three collaborative nodes with known comprises:
 obtaining the time of flight difference for a collaborative node SN between the second time of flight, which is between the [[any ]]collaborative node SN and the first to-be-positioned node U, , and the third time of flight, which is between the collaborative node SN and the second to-be-positioned node U2 , according to a formula of: 
    PNG
    media_image1.png
    19
    719
    media_image1.png
    Greyscale
 indicates the first time of flight between the first to-be-positioned node and the second to-be- positioned node, TOF(U, -SN) indicates the second time of flight between the N and the first to-be-positioned node U1, TOF(U2 -SN) indicates the third time of flight between the [[any ]]collaborative node SN and the second to-be-positioned node U2, t, indicates the first sending time at which the first to-be-positioned node sends the fine timing measurement action frame, t4 indicates the first receiving time, t2 _ S indicates [[a]] the third receiving time at which SN receives the fine timing measurement action frame, and  HW 85012739USo4Page 7 of 15t3 _ SN indicates [[a ]]the fourth receiving time at which SN receives the fine timing measurement response frame (Wang, ¶41).
While the equations may not be exactly the same, it is within the skill of a person in the art to determine how best to use the available data when determining a well-known variable such as time of flight between communication nodes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646